The First National Bank of Shamrock, Tex., defendant in error, in the district court of Beckham county, sued J. E. Terrell, plaintiff in error, on a past-due promissory note, made, executed and delivered by said Terrell to one Speed, and by said Speed sold and indorsed to the bank. For answer defendant, after admitting the execution and delivery of the note, set up a counterclaim, but during the progress of the trial withdrew his counterclaim, and the trial judge directed the jury to return a verdict for plaintiff, which was done, and judgment was rendered against defendant in the sum of $2,229.21. From this judgment defendant appeals to this court by petition in error and transcript of the record, assigning the following errors:
"(1) The judgment is void for the reason that the petition does not state facts sufficient in law to constitute a cause of action.
"(2) The judgment is void for the reason that the court was without authority of law to enter up judgment against the plaintiff in error for the sum of $2,229.21.
"(3) The court erred in directing a verdict in favor of defendant in error for the sum of $2,229.21, and instructing the jury to return such a verdict.
"(4) The court erred in admitting testimony on the part of the defendant in error over the objection of plaintiff in error."
There is no merit in any of the assignments of error. This appeal is manifestly frivolous, without merit, and intended only to delay. The motion to dismiss will be sustained.Skirvin v. Goldstein, 40 Okla. 315, 137 P. 1176; Skirvin v.Bass Furniture, etc., Co., 43 Okla. 440, 143 P. 190; Bennettv. Meek et al., 45 Okla. 326, 145 P. 767; Sheil et al. v.Winters, 45 Okla. 525, 146 P. 220.
Dismissed.
All the Justices concur, except BROWN, J., disqualified, and not participating. *Page 352